ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant evidences dissatisfaction with the original opinion herein wherein it was held that the trial court was fairly liberal in his charge relative to the law of self-defense; and appellant again complains because of there being no charge on the privilege given to all persons to resist an effort at an unlawful arrest. Paragraphs 13, 14, 15 and 16 of said charge, occupying about three typewritten pages thereof, were concerned with instructing the jury as to appellant’s right of self-defense as brought out by the testimony. Appellant testified that when approached by the deceased who said, “Come out, old man. If you don’t, I’m going to shoot you”, that such was the reason he killed Mr. Spradley; that he was afraid the deceased was going to kill him. ’ Appellant further testified: “I shot him because he was saying, ‘Come out, old man. If you don’t, I’m going to kill you;’ I- will say and cursing and everything else.” We have searched the. record and find that the appellant’s reason given for the shooting of Mr. Spradley was that he thought Spradley was going to shoot him. Nowhere does the appellant say or intimate that he thought he was going to be placed under an unlawful arrest, or any arrest of any kind, but that he was going to be killed by Spradley. We think the trial court was correct in his charge on self-defense.
A further complaint is made because of the cross-examina*145tion of certain character witnesses for appellant who had testified as to appellant’s good reputation for peace and violence. These witnesses were cross-examined by the state and asked if they had heard of appellant’s action relative to occurrences that had some bearing on one’s reputation as herein inquired about. We recognize and reaffirm the rule that testimony of such imputed acts is not admissible, but reputation, being based upon hearsay, if such there were, an inquiry as to whether the witness had heard thereof would go far to show to what extent the witness had familiarized himself with such reputation as well as what weight is to be given to the witness’ testimony. Of course, the questions asked for such testing of the knowledge of the witness should in all fairness be based upon actual occurrences or hearsay relative thereto. See Vallone v. State, 141 Tex. Cr. R. 220, 147 S. W. (2d) 227. We think that the means of knowledge, and the persons contacted and talked with relative to such reputation, should have some bearing on the weight to be given by the jury to the character witness’ conclusion as to one’s reputation.
The motion is overruled.